UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1080



JOAN E. JACKSON, Ph.D.,

                                              Plaintiff - Appellant,

          versus


FRANCIS J. HARVEY, SECRETARY, UNITED STATES
DEPARTMENT OF THE ARMY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-04-
1510-8-RWT)


Submitted:   June 30, 2005                 Decided:    July 28, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mindy G. Farber, Mary E. Henry, FARBER LEGAL, L.L.C., Rockville,
Maryland, for Appellant. Allen F. Loucks, United States Attorney,
Larry D. Adams, Assistant United States Attorney, Baltimore,
Maryland; Captain Steven M. Ranieri, UNITED STATES ARMY LEGAL
SERVICES AGENCY, Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Joan   E.    Jackson   appeals     the   district     court’s   order

awarding summary judgment to her employer on her claims of gender

discrimination,        age   discrimination,      hostile    work    environment,

retaliation, and due process violation. This court reviews a grant

of summary judgment de novo.            Higgins v. E.I. DuPont de Nemours &

Co., 863 F.2d 1162, 1167 (4th Cir. 1988).                   Summary judgment is

appropriate only if there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).       This court must view the evidence in the light most

favorable to the non-moving party.                Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).

              We find no reversible error and affirm for the reasons

stated by the district court.            See Jackson v. Harvey, No. CA-04-

1510-8-RWT (D. Md. Nov. 16, 2004).                We deny Jackson’s motion to

supplement the record.          We dispense with oral argument because the

facts   and    legal      contentions    are    adequately   presented     in   the

materials     before      the   court   and     argument   would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                        - 2 -